COURT OF APPEALS








COURT
OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 




 
 
IN RE: JOE O=CAIN,
 
                      
  Relator.
 
                           


 
 '
 
'
 
'
 
'
 


 
 
No. 02-000260-CR
 
An Original
  Proceeding
 
In Mandamus
 
 




 
OPINION ON  PETITION FOR WRIT OF MANDAMUS
 
This is an original proceeding in
mandamus.  Relator
Joe O=Cain (AO=Cain@), seeks a writ of mandamus from this
Court ordering the trial court to rule on his motion to obtain a free record in
support of his petition for writ of habeas corpus.  For the reason stated below, we dismiss the
petition for lack of subject matter jurisdiction. 
Before this Court can issue a writ of
mandamus, it must have the authority to do so. See Greenville v. State, 798 S.W.2d 361, 362-363 (Tex. App.--Beaumont 1990, no pet.).  In this case, the Court lacks jurisdiction to
entertain O=Cain=s petition because the trial court
has not yet taken action on O=Cain=s motion.  There is
therefore no order for this Court to review. 
See Tex. R. App. Proc. 52.1(j)(1)(A) (requiring inclusion of contested order with
petition). 
For
all this reason, we dismiss O=Cain=s petition for writ of mandamus for lack of subject matter
jurisdiction.                                                         
July 11, 2002
                                                            
RICHARD BARAJAS, Chief Justice
 
 
Before
Panel No. 1
Barajas,
C.J., Larsen, and Chew, JJ.
 
(Do
Not Publish)